HESTER, Judge:
This is an appeal from an order of the Court of Common Pleas of Allegheny County prohibiting appellant from writing bonds in Allegheny County.
No hearing was held below but the court’s opinion in support of its order explains that appellant had recently been convicted of “Conspiracy” and “Use of Facilities in Interstate Commerce in aid of Racketeering” (U.S.A. v. Wander, et al., 465 F.Supp. 1013, (U.S.D.C.-W.D.Pa.).
Appellant complains that as a Certified Insurance Agent, licensed by the Insurance Commissioner of Pennsylvania, he was entitled to Notice and a Hearing, prior to any suspension.
Since no hearing was held, we have no way of knowing whether appellant is in fact a Licensed Insurance Agent in Pennsylvania or just what particular status he does occupy.
Similarly, the conviction which formed the basis of the questioned order, was appealed. The disposition there may affect the determination here.
Order of the lower court reversed and case remanded for an evidentiary hearing.